83533: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15107: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83533


Short Caption:GARVEY, M.D. VS. DIST. CT. (SCHWARTZ)Court:Supreme Court


Lower Court Case(s):Elko Co. - Fourth Judicial District - CV-C-17-439Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/12/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeCommonSpirit HealthJacob D. Bundick
							(Greenberg Traurig, LLP/Las Vegas)
						Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						


Amicus CuriaeHCA Healthcare, Inc.Jacob D. Bundick
							(Greenberg Traurig, LLP/Las Vegas)
						Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						


Amicus CuriaeMountain View HospitalJacob D. Bundick
							(Greenberg Traurig, LLP/Las Vegas)
						Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						


Amicus CuriaeNevada Hospital AssociationJacob D. Bundick
							(Greenberg Traurig, LLP/Las Vegas)
						Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						


Amicus CuriaeRenown Regional Medical CenterJacob D. Bundick
							(Greenberg Traurig, LLP/Las Vegas)
						Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						


Amicus CuriaeRenown South Meadows Medical CenterJacob D. Bundick
							(Greenberg Traurig, LLP/Las Vegas)
						Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						


Amicus CuriaeSouthern Hills HospitalJacob D. Bundick
							(Greenberg Traurig, LLP/Las Vegas)
						Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						


Amicus CuriaeSt. Rose Dominican - Rose de LimaJacob D. Bundick
							(Greenberg Traurig, LLP/Las Vegas)
						Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						


Amicus CuriaeSt. Rose Dominican -  San MartinJacob D. Bundick
							(Greenberg Traurig, LLP/Las Vegas)
						Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						


Amicus CuriaeSt. Rose Dominican - SienaJacob D. Bundick
							(Greenberg Traurig, LLP/Las Vegas)
						Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						


Amicus CuriaeSunrise HospitalJacob D. Bundick
							(Greenberg Traurig, LLP/Las Vegas)
						Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						


PetitionerDavid Garvey, M.D.Alissa N. Bestick
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Keith A. Weaver
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestDiane SchwartzShirley Blazich
							(Claggett & Sykes Law Firm)
						Sean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Jennifer Morales
							(Claggett & Sykes Law Firm)
						David P. Snyder
							(Claggett & Sykes Law Firm)
						


Real Party in InterestEstate of Douglas R. Schwartz


RespondentKriston N. Hill


RespondentThe Fourth Judicial District Court of the State of Nevada, in and for the County of Elko





Docket Entries


DateTypeDescriptionPending?Document


09/23/2021Filing FeeFiling fee paid. E-Payment $250.00 from Keith A. Weaver. (SC).


09/23/2021Petition/WritFiled Petition for Writ of Mandamus. (SC).21-27452




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 1 of 13. (SC).21-27454




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 2 of 13. (SC).21-27455




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 3 of 13. (SC).21-27456




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 4 of 13. (SC).21-27457




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 5 of 13. (SC).21-27458




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 6 of 13. (SC).21-27459




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 7 of 13. (SC).21-27460




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 8 of 13. (SC).21-27461




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 9 of 13. (SC).21-27462




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 10 of 13. (SC).21-27463




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 11 of 13. (SC).21-27464




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 12 of 13. (SC).21-27465




09/23/2021AppendixFiled Appendix to Petition for Writ of Mandamus- Volume 13 of 13. (SC).21-27467




10/14/2021Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)21-29571




10/18/2021Notice/IncomingFiled Real Party of interest/ PHC-Elko, Notice of Appearance. (SC)21-29815




10/20/2021Order/ProceduralFiled Order. Attorney Tyson J. Dobbs of Hall Prangle & Schoonveld has filed a notice of appearance as counsel on behalf of PHC-Elko, Inc. dba Northeastern Nevada Regional Hospital. This court's docket does not reflect that PHC-Elko, Inc. dba Northeastern Nevada Regional Hospital is a party to this action.  Accordingly, this court takes no action in regard to the notice of appearance. (SC)21-30115




10/20/2021Notice/IncomingFiled Real Party in Interest Notice of Appearance for Micah S. Echols and David P. Snyder. (SC)21-30153




11/09/2021MotionFiled Motion for Extension of Time to File Real Party in Interest's Answer to Petition For Writ of Mandamus. (SC)21-32249




11/10/2021Order/ProceduralFiled Order Granting Motion. Real party in interest's answer due: December 13, 2021. (SC)21-32310




11/19/2021Notice/IncomingFiled Notice of Appearance of Counsel for Proposed Amici Curiae. (SC)21-33422




11/19/2021MotionFiled Motion for Extension of Time to File Brief and to File Motion for Leave to File Amicus Brief (First Request). (SC)21-33424




11/29/2021MotionFiled Real Party in Interest's Response to Motion for Extension of Time to File Brief, and Response to File Motion for Leave to File Amicus Brief. (SC)21-33977




12/03/2021Order/ProceduralFiled Order Granting Motion. Proposed amicus curiae have filed an untimely motion for an extension of time to file a motion for leave to file an amicus brief. Proposed amici shall have 30 days from the date of this order to file and serve a motion for leave to file an amicus brief accompanied by the proposed brief.  (SC)21-34471




12/13/2021MotionFiled Motion for Extension of Time to File Real Party in Interest's Answer to Petition for Writ of Mandamus (Second Request). (SC)21-35479




12/16/2021Order/ProceduralFiled Order Granting Motion. Real party in interest's  answer due: December 27, 2021. (SC)21-35848




12/21/2021Petition/WritFiled Answer to Petition for Writ of Mandamus. (SC)21-36433




12/21/2021AppendixFiled Appendix of Real Party in Interest, Volume 1 (Nos. 1-16). (SC)21-36434




12/21/2021AppendixFiled Appendix of Real Party in Interest, Volume 2 (Nos. 17-261). (SC)21-36435




12/21/2021AppendixFiled Appendix of Real Party in Interest, Volume 3 (Nos. 262-279). (SC)21-36436




12/22/2021MotionFiled Motion for Extension of Time to File Reply to Answer to Petition for Writ of Mandamus. (SC)21-36537




12/28/2021Order/ProceduralFiled Order Granting Motion.  The motion for an extension of time to file a reply in support of the petition is granted.  Petitioner shall have until February 3, 2022, to file and serve the reply.  (SC)21-36820




01/03/2022MotionFiled Motion for 24-Hour Extension of Deadline to File Motion for Leave to File Amicus Brief and Brief of Amici Curiae in Support of Petitioner [Second Request]. (SC)22-00174




01/04/2022MotionFiled Motion for Leave to File Amici Curiae Brief of Nevada Hospital Association; Valley Health System, LLC; Renown Regional Medical Center; Renown South Meadows Medical Center; Dignity Health d/b/a St. Rose. (SC)22-00321




01/04/2022BriefFiled Brief of Amicus Curiae Nevada Hospital Association; Valley Health System, LLC; Renown Regional Medical Center; Renown South Meadows Medical Center; Dignity Health d/b/a St. Rose Dominican Hospital. (SC)22-00322




01/06/2022Order/ProceduralFiled Order Granting Motion. Proposed amici curiae's have filed a motion for a second extension of time to file a motion for leave to file a brief of amici curiae in support of petitioner. The motion is granted. The motion for leave to file an amici brief was filed on January 4, 2022, along with the proposed brief. Real party in interest shall have 7 days from the date of this order to file and serve any response to the motion for leave to file a brief of amici curiae. (SC)22-00596




01/13/2022MotionFiled Real Party in Interest's Response to Motion for Leave to File Amici Curiae Brief of Nevada Hospital Associations; Valley Health System, LLC; Renown Regional Medical Center; Renown South Meadows Medical Center; Dignity Health. (SC)22-01450




01/21/2022Order/ProceduralFiled Order Granting Motion.  Proposed amici Nevada Hospital Association; Valley Health System, LLC; Renown Regional Medical Center; Renown South Meadows Medical Center; and Dignity Health d/b/a St. Rose have filed a motion for leave to file an amicus brief in support of petitioner.  Having considered the unopposed motion, this court concludes it should be granted.  The amicus brief was filed on January 4, 2022.  Real party in interest's request for leave to file a response to the amicus brief is granted as follows. Real party shall have 14 days from the date of this order to file a response to the amicus brief.  Any response shall not exceed the length limit in NRAP 29(e).22-02180




01/25/2022MotionFiled Petitioner's Second Motion for Extension of Time to File Reply to Answer to Petition for Writ of Mandamus. (SC)22-02553




01/27/2022BriefFiled Answer to Amici Curiae Brief. (SC)22-02768




02/02/2022Order/ProceduralFiled Order Granting Motion. Petitioner's reply in support of petition due: February 17, 2022. (SC)22-03468




02/17/2022Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)22-05337




05/12/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-15105




05/12/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  NNP22-AS/EC/KP  (SC)22-15107




06/06/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-17815




06/06/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View